Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  JAMES ELBAOR, M.D.,

                        Relator.

 
 
§
 
§
 
§
 
§




No. 08-10-00053-CV

An Original Proceeding 

in Mandamus



 

 

 




MEMORANDAUM OPINION 
ON PETITION FOR WRIT OF MANDAMUS
            Relator, James Elbaor, M.D., asks this Court to issue a writ of mandamus against the
Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso County.  To be entitled to
mandamus relief, a relator must meet two requirements.  First, the relator must show that the trial
court clearly abused its discretion.  In re Prudential Insurance Company of America, 148 S.W.3d
124, 135 (Tex. 2004).  Second, the relator must demonstrate he has no adequate remedy by appeal.
Id. at 136.  Based on the record before us, we are unable to conclude that Relator is entitled to
mandamus relief.  Accordingly, we deny mandamus relief.  See Tex. R. App. P. 52.8(a).  Further, we
withdraw our order dated February 11, 2010 granting Relator’s request for temporary relief.  See
Tex.R.App.P. 52.10.

February 24, 2010                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating